Title: To James Madison from Levett Harris, 30 July 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg, July 18/ 30, 1806.

Some days since, two Italians, representing themselves to be priests of the Roman Catholick religion, called upon me, and made particular inquiries respecting America, whither they proposed going, and residing in their clerical capacities.  They further requested my interference in their behalf for passage, in one of our Ships, then in port, and upon exhibiting to me passports, signed by the Governor of the City, I had no hesitation to grant them a document issued under my Seal of Office expressive of their designs; with which they proceeded to Cronstadt, and had partly engaged to go in a Ship destined to Boston, when I received the inclosed anonymous Letter, describing them as vagabonds: upon such a paper I did not, of course, feel myself justified to institute immediate process; but on observing that reference was had to the Jesuits resident here, (a Sect whose conduct in this country has gained them respect) I conceived it to be prudent and circumspect to submit this letter to the general Governor, and the inclosed copy of a note I have received from his Excellency will apprise you of the result of this procedure.
I delay not therefore to lay this correspondence before you Sir, which will Serve to advise you of the Vagrants which Occasionally visit us, and enable the employment of Such measures, should these people find their way through some other channel to the United States, it may prevent their practice of the impositions in which they have thus been detected.  I have the honor to be, very respectfully, Sir, Your most Obedient Servant

Levett Harris

